DETAILED ACTION

This Office Action is a response to an application filed on 06/16/2021, in which claims 1-6 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (JP 2015111774).

Regarding claim 1, Sano discloses: A coding device that executes coding (see paragraph 52) having divided an image into blocks (see paragraph 16), the device comprising: 
a processor (see paragraph 52); and 
a storage medium having computer program instructions stored thereon, when executed by the processor (see paragraph 52), perform to: 
obtains a plurality of provisional motion vector candidates in a coding target block (see paragraph 24, MVpre); 
obtains a correspondence vector that is a vector having a same direction and a same magnitude as a direction and a magnitude of the obtained provisional motion vector candidates (see paragraph 26 and 33, MVpre and MVP are the same), and evaluation information of a search center indicated by the correspondence vector in a coded block (see paragraph 35, search center determination unit calculating the cost); and, 
on the basis of the evaluation information, selects, from the plurality of provisional motion vector candidates, a number of motion vector candidates that is lower than the number of the plurality of provisional motion vector candidates (see paragraph 25-26 and 35). 
Regarding claim 2, Sano discloses: The coding device according to claim 1, wherein the correspondence vector is the provisional motion vector candidate when the coded block is the coding target block (see Sano, Fig. 3 and paragraph 23). 
Regarding claim 3, Sano discloses: The coding device according to claim 1, wherein the computer program instructions further perform to sets the evaluation information of the provisional motion vector candidate of the correspondence vector for which a search center is located in a search region of the coded block to be equal to the evaluation information of the correspondence vector (see Sano, paragraph 32); and sets the evaluation information of the provisional motion vector candidate of the correspondence vector for which a search center is not located in the search region of the coded block to be equal to a result of adding a code amount of the provisional motion vector candidate after being coded and a fixed value (see Sano, paragraph 23). 
Regarding claim 4, Sano discloses: The coding device according to claim 3, wherein the evaluation information of the correspondence vector is a value of a result of adding a code amount of the provisional motion vector candidate after being coded and a sum of absolute differences of a pixel value (see paragraph 24). 
Regarding claim 5, Sano discloses: The coding device according to claim 1, wherein the coded block: is a block to the left of the coding target block when the coding target block is not a block at a left edge of the image (see Sano, Fig. 3); and is a block above the coding target block when the coding target block is a block at the left edge of the image (see Sano, Fig. 3). 
Regarding claim 6, Sano discloses: A non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to function as the coding device according to claim 1 (see Sano, paragraph 52).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483